SHIVERS, Judge,
specially concurring.
I concur in the reversal and remand. The carrier was ordered to produce the records and material and did not do so. Parella’s counsel has a right to peruse these so he may cross-examine.
The case of Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581, 589 (Fla.1961) indicates that in order for a heart attack such as the one involved in this case to be com-pensable it must (1) be causally related to the employment and (2) result from an unusual strain or overexertion not routine to employment. It is clear to me that preceding his heart attack claimant experienced “unusual strain or overexertion not routine” to his work as required by Victor Wine. Shortly before sustaining his heart attack, the claimant, without assistance, carried two water heaters up a flight of stairs. The evidence revealed that not only had the claimant never been required to perform such strenuous work, but that it was extremely rare for any employee to move the water heaters without assistance.